Citation Nr: 9927528	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran has active duty from May 1969 to November 1971, 
and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).


REMAND

In March 1999, the Board received medical evidence with 
regard to the claim on appeal, which the RO has not had the 
opportunity to review.  Submission of additional evidence 
following certification of an appeal must be referred to the 
RO for review and preparation of a supplemental statement of 
the case, unless the veteran waives this procedural right.  
38 C.F.R. § 20.1304(c) (1998).  This procedural right was not 
waived with regard to the aforementioned evidence.  

Additionally, the veteran's representative has contended that 
manifestations of the veteran's service-connected psychiatric 
disorder have increased in severity subsequent to the 
veteran's previous VA examination conducted in October 1997.  
The veteran's representative stated that the veteran has 
since lost his job, due to his service-connected 
post-traumatic stress disorder.

The record shows that in November 1997, the RO granted 
service connection for PTSD and assigned a 10 percent rating 
effective in January 1996.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, the 
Court held that where a veteran appealed the initial rating 
assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.

During the course of the veteran's claim, VA amended the 
criteria for rating mental disorders, including PTSD.  These 
amendments became effective on November 7, 1996.  The United 
States Court of Veterans Appeals has held that, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
from 1996 to the present which have not 
previously been submitted. 

2.  The RO should request copies of the 
treatment records from the VA medical 
facility in Fayetteville covering the 
period from 1996 to the present.

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist in 
order to determine the severity of the 
service-connected PTSD.  All tests and 
studies deemed necessary should be 
conducted. I t is requested that the 
examiner obtain a detailed occupational 
history.  To the extent possible, the 
examiner should describe the 
symptomatology and findings specifically 
attributable to PTSD as opposed to any 
other psychiatric disability diagnosed.  
If the symptoms and findings cannot be 
differentiated the examiner should so 
state.  The examiner is requested to 
render any opinion as to the 
relationship, if any, between the PTSD 
and any other psychiatric disorder 
diagnosed.  The examiner should express 
an opinion on the extent to which PTSD 
affects the veteran's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder and a copy of this 
Remand must be made available to the 
physician for review in conjunction with 
the examination.

4.  The RO should then readjudicate the 
veteran's claim on appeal, to 
consideration of the old and revised 
rating criteria per Karnas and the 
holding in Fenderson.  Thereafter, if the 
issue on appeal remains denied, a 
supplemental statement of the case, which 
included the old rating criteria, should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












